DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on August 12, 2022 for the patent application 16/610,343 originally filed on November 1, 2019. Claims 1, 2, 12, 13, 19, and 20 are amended. Claims 5-7, 10, and 11 are canceled. Claims 1-4, 8, 9, and 12-21 remain pending. The first office action of March 23, 2021, the second office action of October 29, 2021, and the third office action of May 13, 2022 are fully incorporated by reference into this office action.

Information Disclosure Statement
The Information Disclosure Statement filed on July 19, 2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
The amendments are sufficient to overcome the outstanding rejections under 35 USC 103. However, in light of newly found prior art in relation to the amendments, new rejections under 35 USC 103 are applied in this office action, as set forth below.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a vibration section” in claims 1-4, 8, and 12-21
“a control section” in claims 1, 2, 8, 9, 12-18, and 21
“a sound output section” in claims 1, 9, and 19-21
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8, 12, 13, 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (hereinafter “Cho,” US 2015/0301604) in view of Rihn et al. (hereinafter “Rihn,” US 2017/0092084).
Regarding claim 1, and substantially similar limitations in claims 19 and 20, Cho discloses an information processing apparatus, comprising:
a vibration section configured to vibrate corresponding to reproduction of content (Cho [0142], “the controller 180 may generate a vibration signal for generating vibration whose intensity increases in proportion to the sound volume of the video file ‘Movie 001.’ As the sound volume of the video file ‘Movie 001’ increases, the intensity of vibration generated in response to the vibration signal by the vibration module 157 may gradually increase.”); and
a control section (Cho [0184], a processor) configured to:
…
control a display screen (Cho [0009], “a mobile terminal and a method of controlling the mobile terminal in which various changes can be made to a screen displayed by the mobile terminal according to information regarding vibration generated by a vibration module”) to: 
display a video that includes an object (see Cho Fig. 7, circular image 202); and
change a size of the object within the video displayed on the display screen, wherein the size of the object is changed based on the change in the vibration strength of the vibration section (Cho [0090], “the radius or color of the circular image 202 may vary according to the intensity of vibration.”).
Cho does not explicitly teach determine a type of a sound output section that outputs a sound signal; control the vibration section to change a vibration strength of the vibration section, wherein the vibration strength of the vibration section is changed based on the type of the sound output section.
However, Rihn discloses determine a type of a sound output section that outputs a sound signal (see Rihn Fig. 8, “Detect Audio Output Accessory Connectivity Status” 852); control the vibration section to change a vibration strength of the vibration section (see Rihn Fig. 8, “Play haptic track…” 856 and 860), wherein the vibration strength of the vibration section is changed based on the type of the sound output section (Rihn [0044], “if headphones or a Bluetooth device are connected to the audio display…, the haptic output device generates and applies a first haptic effect… However, if… audio will be output via an integral speaker of the audio display), the haptic output device generates and applies a second haptic effect… the first haptic effect is stronger than the second haptic effect such that weaker effects are provided when audio is output via an integral speaker of the audio display as compared to stronger effects that are provided when audio is output via a connected audio accessory device such as headphones or a Bluetooth device,” the haptic effects are vibrations with strength determined in accordance with the type of sound output device being used).
Rihn is analogous to Cho, as both are drawn to the art of haptic feedback. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Cho, to include determine a type of a sound output section that outputs a sound signal; control the vibration section to change a vibration strength of the vibration section, wherein the vibration strength of the vibration section is changed based on the type of the sound output section, as taught by Rihn, in order to provide a more immersive and enjoyable experience for the user (Rihn [0004]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 2, Cho in view of Rihn discloses that the control section is further configured to control the vibration section to change the vibration strength of the vibration section based on a strength of the sound signal (Cho [0142], “the controller 180 may generate a vibration signal for generating vibration whose intensity increases in proportion to the sound volume of the video file ‘Movie 001.’ As the sound volume of the video file ‘Movie 001’ increases, the intensity of vibration generated in response to the vibration signal by the vibration module 157 may gradually increase.”).
Regarding claim 3, Cho in view of Rihn discloses that the vibration strength of the vibration section is changed such that: stronger the strength of the sound signal is, stronger the vibration strength of the vibration section is, or weaker the strength of the sound is, weaker the vibration strength of the vibration section is (Cho [0142], “the controller 180 may generate a vibration signal for generating vibration whose intensity increases in proportion to the sound volume of the video file ‘Movie 001.’ As the sound volume of the video file ‘Movie 001’ increases, the intensity of vibration generated in response to the vibration signal by the vibration module 157 may gradually increase. Thus, the user may easily identify an increase in the sound volume of the video file ‘Movie 001’ with his or her sense of touch based on the intensity of the vibration generated by the vibration module 157.”).
Regarding claim 8, Cho in view of Rihn discloses that the control section is further configured to: determine a sound strength of an environmental sound; and control the vibration section to change the vibration strength of the vibration section based on the sound strength of the environmental sound (Cho [0142], “the controller 180 may generate a vibration signal for generating vibration whose intensity increases in proportion to the sound volume of the video file ‘Movie 001.’ As the sound volume of the video file ‘Movie 001’ increases, the intensity of vibration generated in response to the vibration signal by the vibration module 157 may gradually increase.”).
Regarding claim 12, Cho in view of Rihn discloses that the control section is further configured to control the display screen to change a scene of the video displayed on the display screen and the scene of the video is changed based on the vibration of the vibration section (see Cho Fig. 7, showing display region 151a as a “scene”; also Cho [0090], “the radius or color of the circular image 202 may vary according to the intensity of vibration.”).
Regarding claim 13, Cho in view of Rihn discloses that the control section is further configured to control the vibration section to change the vibration strength of the vibration section based on a scene of the video displayed on the display screen (see Cho Fig. 25 and [0172-174], “if a content item ‘Picture 001’ is displayed in the entire display region 151a and the user makes at least two selections from the content item ‘Picture 001’ by touching the display region 151a with his or her fingers and then drags the selections toward different directions, the content item ‘Picture 001’ may be enlarged or reduced… The intensity or moving speed of vibration generated in response to the vibration signal by the vibration module 157 may correspond to the number of places on the display module 151 being touched, the speed or direction of dragging, or the duration for which, or the pressure with which the display module 151 is touched.”).
Regarding claim 15, Cho does not teach that the control section is further configured to: acquire information about a change in a user physical state, wherein the information is acquired based on the vibration of the vibration section; and change a specific value associated with the vibration strength of the vibration section based on the acquired information; and control the vibration section to change the vibration strength of the vibration section based on the change in the specific value.
However, Rihn discloses the control section is further configured to: acquire information about a change in a user physical state, wherein the information is acquired based on the vibration of the vibration section; and change a specific value associated with the vibration strength of the vibration section based on the acquired information; and control the vibration section to change the vibration strength of the vibration section based on the change in the specific value (Rihn [0064], “When a user is undergoing a rigorous activity, the host processor and/or the local processor is configured vary the control signal for the haptic output device depending on a sensed signal from the biometric sensor (i.e., haptic effects may be strengthened or added when adrenaline is sensed).”).
Rihn is analogous to Cho, as both are drawn to the art of haptic feedback. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Cho, to include the control section is further configured to: acquire information about a change in a user physical state, wherein the information is acquired based on the vibration of the vibration section; and change a specific value associated with the vibration strength of the vibration section based on the acquired information; and control the vibration section to change the vibration strength of the vibration section based on the change in the specific value, as taught by Rihn, in order to provide a more immersive and enjoyable experience for the user (Rihn [0004]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 16, Cho in view of Rihn discloses that the control section is further configured to control the vibration section to change a strength of a vibration sound generated by the vibration of the vibration section, and the strength of the vibration sound is changed based on a strength of the sound signal (Cho [0142], “the controller 180 may generate a vibration signal for generating vibration whose intensity increases in proportion to the sound volume of the video file ‘Movie 001.’ As the sound volume of the video file ‘Movie 001’ increases, the intensity of vibration generated in response to the vibration signal by the vibration module 157 may gradually increase. Thus, the user may easily identify an increase in the sound volume of the video file ‘Movie 001’ with his or her sense of touch based on the intensity of the vibration generated by the vibration module 157.”).
Regarding claim 17, Cho does not explicitly teach that the vibration section is arranged on a vibrator, and the control section is further configured to: acquire information about a state of the vibrator, wherein the state indicates that the vibrator is held by a user; and control the vibration section to change the vibration strength of the vibration section based on the information about the state of the vibrator.
However, Rihn discloses the vibration section is arranged on a vibrator, and the control section is further configured to: acquire information about a state of the vibrator, wherein the state indicates that the vibrator is held by a user; and control the vibration section to change the vibration strength of the vibration section based on the information about the state of the vibrator (Rihn [0066], “haptic effects may be varied depending upon where the haptic peripheral is physically located with reference to the user, i.e., in user's pocket, held in hand, attached to user's body or on person.”).
Rihn is analogous to Cho, as both are drawn to the art of haptic feedback. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Cho, to include the vibration section is arranged on a vibrator, and the control section is further configured to: acquire information about a state of the vibrator, wherein the state indicates that the vibrator is held by a user; and control the vibration section to change the vibration strength of the vibration section based on the information about the state of the vibrator, as taught by Rihn, in order to provide a more immersive and enjoyable experience for the user (Rihn [0004]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Rihn, and in further view of Obana et al. (hereinafter “Obana,” US 2016/0192067).
Regarding claim 4, Cho in view of Rihn does not explicitly teach that the vibration strength of the vibration section is changed such that: stronger the strength of the sound signal is, weaker the vibration strength of the vibration section is, or weaker the strength of the sound signal is, stronger the vibration strength of the vibration section is.
However, Obana discloses that the vibration strength of the vibration section is changed such that: stronger the strength of the sound signal is, weaker the vibration strength of the vibration section is, or weaker the strength of the sound signal is, stronger the vibration strength of the vibration section is (Obana [0157], “In a further embodiment of this hand-held information processing apparatus, there is further provided with a vibration control module that vibrates the vibrator, and the vibration control module operates the vibrator with a magnitude in proportion or inverse proportion to the volume of the sound that is output from the speaker,” vibrator in inverse proportion to the volume of the sound).
Obana is analogous to Cho in view of Rihn, as both are drawn to the art of haptic feedback devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Cho in view of Rihn, to include that the vibration strength of the vibration section is changed such that: stronger the strength of the sound signal is, weaker the vibration strength of the vibration section is, or weaker the strength of the sound signal is, stronger the vibration strength of the vibration section is, as taught by Obana, in order to give a user a higher sense of immersion (Obana [0006]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Rihn, and in further view of Hein, JR. et al. (hereinafter “Hein,” US 2004/0029637).
Regarding claim 9, Cho in view of Rihn does not explicitly teach that the control section is further configured to: determine a sound strength of an environmental sound; and control the sound output section to change a strength of the sound signal based on the sound strength of the environmental sound.
However, Hein discloses that the control section is further configured to: determine a sound strength of an environmental sound; and control the sound output section to change a strength of the sound signal based on the sound strength of the environmental sound (Hein [0030], “adjust the machine's volume setting based on the measured ambient noise level”).
Hein is analogous to Cho in view of Rihn, as both are drawn to the art of audio output. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Cho in view of Rihn, to include that the control section is further configured to: determine a sound strength of an environmental sound; and control the sound output section to change a strength of the sound signal based on the sound strength of the environmental sound, as taught by Hein, in order to optimize the sound level of the device based on the noise in the environment (Hein [0005]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Rihn, and in further view of Shim et al. (hereinafter “Shim,” US 2020/0230647).
Regarding claim 14, Cho in view of Rihn does not explicitly teach a microphone configured to vibrate based on the vibration of the vibration section, wherein the control section is further configured to control the vibration section to change the vibration strength of the vibration section based on a usage state of the microphone.
However, Shim discloses a microphone configured to vibrate based on the vibration of the vibration section, wherein the control section is further configured to control the vibration section to change the vibration strength of the vibration section based on a usage state of the microphone (Shim [0250], “a vibration frequency may be generated or changed on the basis of one of the various types of inputs, such as… a voice or audio input (e.g., selecting a vibration frequency on the basis of a user voice frequency via a microphone)”).
Shim is analogous to Cho in view of Rihn, as both are drawn to the art of tactile feedback. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Cho in view of Rihn, to include a microphone configured to vibrate based on the vibration of the vibration section, wherein the control section is further configured to control the vibration section to change the vibration strength of the vibration section based on a usage state of the microphone, as taught by Shim, in order to provide a user with feedback appropriate for respective situations (Shim [0006]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Rihn, and in further view of Aoki et al. (hereinafter “Aoki,” US 2018/0028910).
Regarding claim 18, Cho in view of Rihn does not explicitly teach that the control section is further configured to: acquire one of sensitivity information of a strength of the sound signal output from the sound output section or sensitivity information of the vibration strength of the vibration section; and control the vibration section to change the vibration strength of the vibration section based on one of the sensitivity information of the strength of the sound signal or the sensitivity information of the vibration strength.
However, Aoki discloses that the control section is further configured to: acquire one of sensitivity information of a strength of the sound signal output from the sound output section or sensitivity information of the vibration strength of the vibration section; and control the vibration section to change the vibration strength of the vibration section based on one of the sensitivity information of the strength of the sound signal or the sensitivity information of the vibration strength (Aoki [0240], “The correction module holds frequency characteristics obtained by multiplying frequency characteristics representing vibration strength of vibrator 214 of vibration portion 220 and frequency characteristics representing sensitivity with which a user feels vibrations by each other, and when an amplitude of a vibration pattern is input, the correction module multiplies the input amplitude by a coefficient in accordance with frequency f of the vibration pattern and outputs a result of multiplication.”).
Aoki is analogous to Cho in view of Rihn, as both are drawn to the art of tactile feedback. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Cho in view of Rihn, to include that the control section is further configured to: acquire one of sensitivity information of a strength of the sound signal output from the sound output section or sensitivity information of the vibration strength of the vibration section; and control the vibration section to change the vibration strength of the vibration section based on one of the sensitivity information of the strength of the sound signal or the sensitivity information of the vibration strength, as taught by Aoki, in order to correct frequency dependency of a vibrator and a sensory impulse felt by a user (Aoki [0236-0237]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Rihn, and in further view of Chizi et al. (hereinafter “Chizi,” US 9,788,101).
Regarding claim 21, Cho in view of Rihn does not explicitly teach every limitation of that the control section is further configured to: determine a sound strength of an environmental sound at a position of the sound output section; determine a spatial positional relationship among a user position, the position of the sound output section, and a position of a sound generating source of the environmental sound; determine a sound strength of the environmental sound at the user position based on: the sound strength of the environmental sound at the position of the sound output section, and the spatial positional relationship; and change the vibration strength of the vibration section based on the sound strength of the environmental sound at the user position.
Rihn does disclose that the control section is further configured to: determine a sound strength of an environmental sound; and change the vibration strength of the vibration section based on the sound strength of the environmental sound (Rihn [0065], “haptic effects may be varied depending upon detection of ambient temperature and/or ambient noise… haptic effects may be strengthened or added when an increase in ambient temperature and/or ambient noise is sensed”). However, Rihn does not contemplate adjusting the vibration strength based on the spatial characteristics of the environmental sound source in relation to the user position.
Chizi discloses that the control section is further configured to: determine a sound strength of an environmental sound at a position of the sound output section; determine a spatial positional relationship among a user position, the position of the sound output section, and a position of a sound generating source of the environmental sound; determine a sound strength of the environmental sound at the user position based on: the sound strength of the environmental sound at the position of the sound output section, and the spatial positional relationship; and change the sound strength based on the sound strength of the environmental sound at the user position (Chizi col. 5 lines 33-46, “The application 43 comprises a Context Based Filtering Module 201 that allows the user to select and hear sounds which are filtered from the sounds of his surrounding environment, according to his current context; a Location Based Filtering Module 202 that allows the user to filter sounds from the environment, only when he enters a specific location or to a predefined set of locations; a Friends Notification Module 203 that allows the user to filter from the environment, sounds that are originated from friends of the user; a Volume Control Module 53, adapted to increase or decrease the volume of the sounds that will be selected by a filter, according to the distance of the user from the sounds source,” Chizi discloses changing the sound strength based on spatial characteristics of the environmental sound and the user. Cho in view of Rihn is still relied upon for disclosing changing the the vibration strength instead of the sound strength).
Chizi is analogous to Cho in view of Rihn, as both are drawn to the art of audio output. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Cho in view of Rihn, to include the control section is further configured to: determine a sound strength of an environmental sound at a position of the sound output section; determine a spatial positional relationship among a user position, the position of the sound output section, and a position of a sound generating source of the environmental sound; determine a sound strength of the environmental sound at the user position based on: the sound strength of the environmental sound at the position of the sound output section, and the spatial positional relationship; and change the sound strength based on the sound strength of the environmental sound at the user position, as taught by Chizi, in order to increase awareness regarding entities or events in the vicinity (Chizi Abstract). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Klinghult et al. (US 2008/0254837) Adjustment of screen text size
Grant et al. (US 2013/0113715) Systems and methods for multi-pressure interaction on touch-sensitive surfaces
Fujie (US 2016/0371813) Display device, control method, program and recording medium
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715            

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715